  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY

  Albert Russo
  CN 4853
  Trenton, NJ 08650
  (609) 587-6888
  Standing Chapter 13 Trustee




  In re:
                                                           Case No.: 20-22098 / MBK
  Lee R. Jefferson
                                                           Chapter 13

                                                           Hearing Date: 3/2/2021 at 9:00 AM
                                Debtor(s)                  Judge: Michael B. Kaplan


                        TRUSTEE'S OBJECTION TO MOTION TO RECONSIDER

            Albert Russo, the Standing Chapter 13 Trustee, hereby objects to the Motion to Reconsider

   for the following reason:

  1.       The debtor has failed to provide the Trustee with proof of income for September or November.

Dated: February 3, 2021                                /s/ Albert Russo
                                                       Albert Russo, Standing Chapter 13 Trustee
                                                       By: David Martin, Staff Attorney




                                                  Page 1 of 1
